Citation Nr: 1003173	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Regional Office (RO), wherein the RO denied the Veteran's 
claims for service connection for PTSD and bipolar disorder.

The Board remanded this case in July 2008 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the Board remanded this case in pertinent 
part to schedule a VA examination to ascertain the nature and 
etiology of the Veteran's bipolar disorder and PTSD.  The 
remand was also issued in order for the Veteran to provide 
the names and addresses of all medical care providers who 
treated him for PTSD and bipolar disorder from September 
2005, as well as any records of psychiatric treatment prior 
to his active service.  

It appears that the VA Medical Center (VAMC) Columbia, South 
Carolina attempted to schedule an examination with the 
Veteran for April 2009, but used an outdated mailing address.  
The Veteran did not appear for the examination and the RO 
issued a notice informing the Veteran that he had failed to 
appear.  In October 2009, the Veteran contacted the Winston-
Salem RO and indicated that he did not receive notice of his 
examinations until after they were scheduled to be conducted.  
The VA employee who recorded this phone call with the Veteran 
on a Report of General Information noted that he verified the 
Veteran's address in Ohio and it was correct in the system.  
The Veteran wanted to reschedule his examination at VAMC 
Dayton in Ohio.  The AMC subsequently sent an SSOC to the 
Veteran's old address in November 2009 denying the Veteran's 
claim.  The Veteran's claim file was then returned to the 
Board for appellate review.  

In December 2009 the Board received a letter submitted by the 
Veteran, where he expresses frustration that he never 
received information about his scheduled examinations.  He 
asserts that he has given VA his address every time he has 
moved and VA is still sending mail to his old South Carolina 
address.  The Veteran contends that he has requested to be 
examined at VAMC Dayton three times by phone and that the 
Winston-Salem RO has not responded to his requests.  He again 
requests to be examined before a decision is made in his 
case.  

Upon review of the Veteran's claim file, it appears that the 
correspondence drafted by VAMC Columbia scheduling the 
Veteran for an examination was sent to an old address.  There 
is an updated Ohio address reflected in the Veterans Appeals 
Contact and Locator System (VACOLS), which is not the address 
to which the correspondence relating to scheduling the 
examination went.  In fact, the Board notes that the Veteran 
has apparently moved a number of times, even to different 
states (North Carolina, South Carolina and Ohio) in the past 
few years, such that correspondence has occasionally been 
sent to an outdated address.  The Veteran currently resides 
in Ohio.  

The Veteran is advised that "[t]he duty to assist is not 
always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Moreover, the Veteran, alone, is responsible to keep 
the RO informed of his current address, and to report any 
change of address in a timely manner.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

In light of the fact that some correspondence in the claims 
file reflects an outdated address, the Veteran asserts that 
he has always kept VA apprised of when he has moved and the 
Veteran states he never received the correspondence 
scheduling his examination, one further attempt to afford him 
a VA psychological evaluation is judged to be in order.  A 
further remand is required to effectuate this examination 
request.  38 C.F.R. § 3.327 (2009).

The appellant is hereby again reminded that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655. 

In the letter received by the Board in December 2009, the 
Veteran lists names and addresses of a number of doctors who 
have treated him.  Given that it is unclear as to whether he 
actually received an August 2008 letter sent by the AMC to 
his old address that provided duty to assist information and 
asked for forms to be filled out to request records, a duty 
to assist letter should be resent and another attempt to 
obtain the records made.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's 
current address, including by contacting 
the Veteran by telephone and mail and 
ensure VAMC Dayton (or whichever VAMC is 
now convenient to where he lives) has the 
Veteran's correct address on file.  All 
subsequent correspondence from VA to the 
appellant should be sent to the most 
recently established correct address of 
record.

2.  Please resend the Veteran updated VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), as provided in an August 
2008 letter, that advises the Veteran that 
a disability rating and effective date will 
be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

3.  Again ask the Veteran to provide the 
names and addresses of all medical care 
providers who treated him for PTSD and 
bipolar disorder from September 2005 as 
well as any records of psychiatric 
treatment prior to his active service.  
After securing any necessary release, such 
records should be requested, including any 
pertinent VA treatment records, and all 
records which are not duplicates should 
then be associated with the claims file.

4.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature of the Veteran's PTSD and 
bipolar disorder.  The examiner should 
consider the evidence regarding treatment 
for a psychiatric disorder before, during, 
and after his service.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for any psychiatric 
disorders found.  

For each current psychiatric disorder, to 
include PTSD and bipolar disorder, the 
examiner should express an opinion as to 
whether it is more likely, less likely, or 
at least as likely as not that a current 
psychiatric disorder is related to or was 
aggravated by (permanently worsened beyond 
the normal progress of the disorder) the 
Veteran's active service.  If the examiner 
finds that the Veteran's claimed PTSD or 
bipolar disorder was aggravated by his 
military service, he/she should quantify 
the degree of aggravation, if possible.  A 
rationale for any opinions should be 
provided.

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


